I N   T H E   S U P R E M E      C O U R T   O F      T E N N E S S E E   FILED
                                                       A T      K N O X V I L L E
                                                                                                                  April 28, 1997

                                                                                                           Cecil Crowson, Jr.
                                                                                                            Appellate C ourt Clerk
L A W R E N C E     M O O R E                                              )          F O R     P U B L I C A T I O N
                                                                           )
            A p p e l l e e                                                )          F I L E D :         A P R I L     2 8 ,     1 9 9 7
                                                                           )
v .                                                                        )          K N O X     C O U N T Y
                                                                           )
S T A T E     O F   T E N N E S S E E                                      )          H O N .     R A Y     L .    J E N K I N S ,      J U D G E
                                                                           )
            A p p e l l a n t                                              )          N O .     0 3 - S - 0 1 - 9 6 0 7 - C R - 0 0 0 7 3




F o r   A p p e l l e e :                                                  F o r      A p p e l l a n t :

M A R K E . S T E P H E N S                                                J O H N K N O X W A L K U P
P u b l i c D e f e n d e r                                                A t t o r n e y G e n e r a l              a n d     R e p o r t e r

P A U L A R . V O S S                                                      M I C H A E L E . M O O R E
A s s i s t a n t P u b l i c       D e f e n d e r                        S o l i c i t o r G e n e r a l
K n o x v i l l e , T N
                                                                           G O R D O N W . S M I T H
                                                                           A s s o c i a t e S o l i c i t o r                G e n e r a l
                                                                           N a s h v i l l e , T N

                                                                           R A N D A L L E . N I C H O L S
                                                                           D i s t r i c t A t t o r n e y G e n e r a l

                                                                           Z A N    E S C     A R L E T T
                                                                           A s s    i s t a   n t D i s t r i c t         A t t o r n e y
                                                                             G e    n e r a   l
                                                                           K n o    x v i l   l e , T N




                                                             O P I N I O N
J U D G M E N T O F T H E C O U R T O F C R I M I N A L   A P P E A L S   B I R C H ,   C . J .
REVERSED; PETITION DISMISSED




                                                      2
           In 1994, Lawrence Moore, the petitioner, filed a pro se

petition   for   habeas    corpus   relief    alleging    that    his   1983

convictions for robbery and kidnapping violated his due process

rights under the state constitution.      Treating the petition as one

for post-conviction relief, the trial court concluded that the

statute of limitations barred consideration of the claim and

dismissed the petition.      The Court of Criminal Appeals found that

the petition raised a claim under State v. Anthony, 817 S.W.2d 299

(Tenn. 1991).     In addition, the intermediate court held that

Anthony    announced   a    new   constitutional   rule    that     applied

retroactively, and therefore, under Burford v. State, 845 S.W.2d
204 (Tenn. 1992), and Sands v. State, 903 S.W.2d 297 (Tenn. 1995),

Moore’s petition was timely.        We granted the State’s application

for permission to appeal.



           After granting the State’s application, we released our

opinion in State v. Denton,          S.W.2d     , 1996 WL 688350 (Tenn.

December 2, 1996).         In Denton, we held that Anthony did not

announce a new constitutional rule:


                 Prior to Anthony, there were two
                 lower court opinions that applied
                 the same rule. See Brown v. State,
                 574 S.W.2d 57 (Tenn. Crim. App.
                 1978) and State v. Rollins, 605
S.W.2d 828 (Tenn. Crim. App. 1980).
                 Further, although there was a dearth
                 of direct Tennessee case law on the
                 issue, numerous other jurisdictions
                 had   addressed   the   relationship
                 between    kidnapping    and   other
                 felonies   that   characteristically
                 involved some detention of the
                 victim.   While the case law from
                 other state jurisdictions does not
                 constitute “precedent” within the
                 Meadows/Teague rule, such analyses

                                     3
                   of the issue were widespread and
                   represented a body of persuasive
                   authority    available    to   the
                   petitioner.     In light of the
                   previous     intermediate    court
                   opinions, we hold that Anthony did
                   not announce a new rule.



Id. at *2.    Because Anthony did not announce a new constitutional

rule, it does not constitute a “later-arising” ground for relief

under Sands.       Consideration of Moore’s petition is barred by the

statute of limitations.       Tenn. Code Ann. § 40-30-102 (1990).



             The   judgment   of   the       Court   of   Criminal   Appeals   is

reversed, and the petition is dismissed.




                              ________________________________________
                              ADOLPHO A. BIRCH, JR., Chief Justice


CONCUR:

Drowota, Anderson, Reid, Holder, JJ.




                                         4